Citation Nr: 1135538	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988 and from June 1989 to July 2002.  He died in May 2006.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2010, a Travel Board hearing was convened regarding this matter before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to service connection for the cause of the Veteran's death unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

As noted above, the appellant testified at a Travel Board hearing in April 2010.  The Veterans Law Judge who presided over this hearing has retired from the Board since that time.  VA law provides that the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.707 (2010).  The appellant was advised via letter dated in August 2011 of the situation and asked whether she would like another hearing before a Veterans Law Judge available to render a decision on her appeal.  She responded later that month that she desired a Video Conference hearing at her local RO.  A remand is warranted since the RO schedules this type of hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Video Conference hearing at the earliest available opportunity.  

2.  Then process this appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


